Defendant pleaded the act of 1715, ch. 48, sec. 9: "Creditors of any person deceased shall make their claim within seven years after the death of such debtor; otherwise, such creditor shall be forever barred." Divers other actions were in court pending upon the same pleadings, and the Court appointed a day for the argument respecting the validity and effect of the plea. On the day appointed an argument was had, and the Court took time to advise; and some days afterwards delivered their opinions, in substance as follows:
The act of 1789 is consistent with that of 1715, for it establishes a shorter limitation than the act of 1715, and upon different terms. The act of 1789, ch. 23, sec. 4 enacts: "That the creditors of any person or persons deceased, if he or they reside within this State, shall within two years, and if they reside without the limits of this State, shall within three years from the qualification of the executors or administrators exhibit and make demand of their respective accounts, debts and claims, of every kind whatever, to such executors or administrators; and if any creditor or creditors shall hereafter fail to demand and bring suit for the recovery of his, her, or their debt as above specified, within the aforesaid time limited, he, she, or they shall forver [forever] be barred from the recovery of his, her, or their debt in any court of law or equity, or before any justice of the peace within this State." Section 5 directs: "advertisements within two months after qualification," etc. The act of 1715, however, was in force till the act of 1789; but clearly its operation was suspended by section 101 of the act of 1777, ch. 2, commonly called the court law, and by other acts passed after the beginning of the war, disabling British subjects to sue in our courts. These disabilities continued till the treaty of peace was enforced in this State by the act of 1787, which declares it to be a part of the law of the land. The act of 1799, declaring the act of 1715 not to have been repealed, and to have continued in force, has not the effect of making that act to have been in force after it was repealed, till reenacted.